Title: From George Washington to Francis Adrian Van der Kemp, 27 September 1788
From: Washington, George
To: Van der Kemp, Francis Adrian



Sir,
Mount Vernon September 27th 88

The letter with which you was pleased to favor me dated the 29th of Augt came duly to hand, and afforded me the pleasure of hearing that you had made a purchase agreeable to your wishes in the vicinity of Esopus—I sincerely hope that it may prove an agreeable retreat, and a happy Asylum from your late troubles in Holland.
The Mangal Root which you saw growing in my Garden is not, I believe, of the best sort—it was you have observed red—That which is marbled, I am told, is the best. If of this kind the Revd Dr Doll could spare a little seed it would oblige me, and when you shall be stocked with such other sorts of seed as are not usual in this Country, I would gladly participate in your sparings.
Mrs Washington joins me in best wishes for you—Mrs Vanderkemp family, and I am Sir, Yrs &c.

Go: Washington

